DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 7-9 depend upon cancelled claim 4 and therefore fail to include all the limitations of a parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernthaler (DE102016119650A1).
Bernthaler reads on the claims as follows (refer to Fig. 7):
Claim 1. A magnetic core (1) for an electromagnetic transducer, the magnetic core comprising: 
magnetic steel laminates (3.2; see “high-silicon steel” in para. [0040]) that are stacked in layers, wherein at least one slot (4) is formed in every magnetic steel laminate of the stacked layers of magnetic steel laminates, wherein the slots are free of electrically conductive materials wherein the magnetic steel laminates are in the form of a circular ring, and wherein one or more of the slots run away from a radially inner side of the respective circular ring, in an entirely radial direction.  
Claim 2. The magnetic core of claim 1, wherein each of the slots is filled with air, an electrically insulating material, or air and the electrically insulating material (translation para. [0097]).  
Claim 3. The magnetic core of claim 1, wherein the slots include slots arranged circumferentially offset in relation to one another in different layers.  See Fig. 7. 
Claim 6. The magnetic core of claim 1, wherein the one or more slots are cut through the magnetic steel laminate in the radial direction. See Fig. 7.
Claim 10. A stator of a rotatable electrical machine, the stator comprising: 
a magnetic core (1) for an electromagnetic transducer, the magnetic core comprising: 
magnetic steel laminates (3.2) that are stacked in layers; and 
at least one slot (4) that is formed in at least one of the magnetic steel laminates, wherein the at least one slot is free of electrically conductive material (translation para. [0097]), 
wherein the at least one slot is formed in a radial direction (see Fig. 7), and 
wherein the at least one slot cuts through the magnetic steel laminate in the radial direction, from a radially inner side of the magnetic steel laminate, to a radially outer side of the magnetic steel laminate (see Fig. 7).  
Claim 11. The stator of claim 10, wherein the at least one slot is filled with air, an electrically insulating material, or air and the electrically insulating material (translation para. [0097]).
Claim 12. The stator of claim 10, wherein the at least one slot includes slots arranged offset circumferentially in relation to one another in different layers.  See Fig. 7.
Claim 13. The stator of claims 10, wherein the magnetic steel laminates are in the form of a circular ring.  See Fig. 7.
Claim 19. The magnetic core of claim 1, wherein a slot of the one or more slots runs from the radially inner side of the respective circular ring, completely through the respective circular ring, to a radially outer side of the respective circular ring. See Fig. 7.


Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benford (US5243248).
Benford discloses a rotatable electrical machine (10m Fig. 1) comprising a stator (20). A flux return path (26) is created by winding a metal ribbon having high magnetic permeability, in a helical pattern, to create individual layers (such as 38 and 40 in Fig. 4) stacked in the axial direction. As can be seen in Fig. 4, there is a slit between adjacent turns of wire within a given layer. Structurally each layer is equivalent to having provided a lamination which is then cut to form the slits. The ribbon can be made from steel (see “low carbon iron” in claim 8; steel is an alloy of iron with carbon). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam (US20140010652A1) in view of Bernthaler.
Suntharalingam discloses an aircraft (100) comprising an electric motor (116) connected to a propeller (102) and a power converter (130; i.e. chemical to electrical conversion). Suntharalingam does not disclose details of the stator structure.
Bernthaler discloses a method for producing a soft-magnetic core material for electrical machines (such as motors and generators) and actuators. See translation para. [0001]-[0004]. As discussed above, 
In view of Bernthaler, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize for the stator of Suntharalingam a core made based on the process of Bernthaler, using magnetic steel laminates that are stacked in layers, wherein at least one slot is formed in every magnetic steel laminate of the stacked layers of magnetic steel laminates, wherein the slots are free of electrically conductive material, and wherein one or more of the slots run away from a radially inner side of the respective magnetic steel laminate, in an entirely radial direction, for the same advantages as disclosed by Bernthaler, such as to reduce eddy currents (see translation, para. [0098]).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729